Citation Nr: 1535132	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  08-34 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and H.J.C., M.D.




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1968 to November 1970.  He died in December 1995 and is survived by his spouse, the Appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which declined to reopen the Appellant's previously denied claim of entitlement to service connection for the cause of the Veteran's death.  The Appellant submitted a notice of disagreement with this determination in March 2008, and timely perfected her appeal in September 2008.

In December 2010, the Appellant testified before the undersigned acting Veterans Law Judge via teleconference.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In September 2011, the Board reopened the Appellant's claim and remanded it for additional evidentiary development.  In August 2014, the Board denied entitlement to service connection for the cause of the Veteran's death.  The Appellant then appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court granted a joint motion for remand (JMR), vacating the August 2014 Board decision.  The case is now, again, before the Board for consideration.

Review of the documents in the Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals the April 2015 JMR and a June 2015 Appellate Brief.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant contends that the Veteran's service-connected posttraumatic stress disorder (PTSD) caused him to self-medicate with intravenous drugs, which in turn caused him to contract human immunodeficiency virus (HIV) / acquired immunodeficiency syndrome (AIDS), which ultimately led to his death in December 1995.

In an August 2014 Board decision, the Board found that the preponderance of the evidence was against a finding that the Veteran's service-connected PTSD contributed to the contraction of HIV/AIDS or that any service-connected disability was the principal cause or a contributory cause of the Veteran's death.

In an April 2015 JMR, the Court found that the April 2012 VA medical opinion, which was the primary evidentiary basis for the Board's findings, appeared to rely on an incorrect evidentiary standard by stating that the Veteran's PTSD did not contribute to the contraction of HIV/AIDS because there was no known scientific knowledge indicating that PTSD leads to sexual promiscuity.  The Court cited Wise v. Shinseki, 26 Vet.App. 517, 531 (2014), noting that the low standard established by 38 U.S.C.A. 5107(b) (West 2014) did not require that "a medical principle reach the level of scientific consensus in order to support a claim for VA benefits," and found that the April 2012 VA opinion "relied on the lack of statistical evidence without adequately explaining the Veteran's specific circumstances and history."

The Court also found that the Board had not provided adequate reasons or bases discussing the December 2010 testimony and medical opinion from Dr. H.J.C.

The Board therefore finds that in accordance with the April 2015 JMR, a remand is necessary in order to obtain a new and adequate VA medical opinion addressing the relationship between the Veteran's service-connected PTSD and his cause of death.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the claims folder to be reviewed by a VA psychiatrist or psychologist for a medical opinion on the issue of service connection for the cause of the Veteran's death.  The examiner should provide a medical opinion, supported by adequate rationale, as to whether it is at least as likely as not that the Veteran's service-connected PTSD led to sexual promiscuity or intravenous drug use and whether this, in turn, at least as likely as not led to his contraction of HIV/AIDS.  

In making this determination, the examiner should consider the December 1995 death certificate, statements from the Veteran's friends and family members endorsing a history of drug use, and all clinical records.  The examiner must also specifically address the December 2010 testimony of Dr. H.J.C., in which he asserted that the Veteran's PTSD caused him to self-medicate with drugs and alcohol, which led to the contraction of HIV/AIDS.

It is noted to the examiner that VA regulations do not require that a medical principle reach a level of scientific consensus in order to support a claim for VA benefits and that he/she must not rely merely on the lack of statistical evidence that PTSD causes an increase in sexual promiscuity when addressing these questions.  The examiner must address this particular Veteran's specific circumstances and history and state whether, based on a thorough review of this history, this Veteran's PTSD as likely as not may have led to the contraction of HIV/AIDS.

A complete rationale for any opinions expressed must be provided.  If the examiner cannot provide an opinion regarding any of the questions posed above, he or she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

2. Then, readjudicate the claim.  If the decision remains adverse to the Appellant, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




